DETAILED ACTION
This office action is a response to the response filed on 11/18/2022.
Claims 1-37 are pending of which claims 1, 13, 26, and 34 are independent claims.
This  application is examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 13, 26, and  34  of U.S. Patent No. 10581569. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims contain the same limitations.

Patent 10581569
Instant application 16789191
Remarks
1. A method for wireless communication, comprising:  receiving at a user equipment (UE) an indication of a time window associated with a transmission of a synchronization signal; and  monitoring a shared radio frequency spectrum band during the time window to receive the synchronization signal from a base station, wherein the time window comprises one or more periodic fixed subframe locations and the synchronization signal is subject to  clear channel assessment (CCA) from the base station.
1. (Previously Presented) A method for wireless communication, comprising: receiving at a user equipment (UE) an indication of a time window associated with a transmission of a synchronization signal; and monitoring a shared radio frequency spectrum band during the time window to receive the synchronization signal from a base station, wherein the time window comprises one or more periodic fixed locations and the synchronization signal is subject to clear channel assessment (CCA) from the base station.
Claims 1, 13, 26, 34 are all share the same limitations.


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1, 13, 26 and 34  are rejected under 35 U.S.C. 103 as being unpatentable over WO Pub. 2013112983 to Bala (hereinafter “Bala”) in view of US. Pub. 20100315965 to Nemeth (hereinafter "Nemeth")
.



Regarding claim 1: Bala discloses a method for wireless communication, comprising: monitoring a shared radio frequency spectrum band during the time window to receive the synchronization signal from a base station, wherein the time window comprises one or more periodic fixed locations (Bala, see paragraphs [0167] & [0163], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, for example, a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap appears periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to transmit during an ON period and allowing the first RAT to be silent during a coexistence gap or OFF period, and other secondary users, which may be a second RAT, may access the channel during the OFF period),and the synchronization signal is subject to clear channel assessment (CCA) from the base station (Bala, see paragraph [0147],  a carrier sense multiple access (CSMA) may employ clear channel assessment (CCA) techniques for channel access, and the CSMA may use a preamble detection to detect other Wi-Fi transmissions, and where  the preamble portion was missed, it may use energy measurement to assess channel availability, for example, for a 20 MHz channel bandwidth, CCA may use a threshold of -82 dBm for  Wi-Fi detection and a threshold of -62 dBm for non- Wi-Fi detection, note this is RSRP/RSRQ measurements, and see paragraph[0280], FIG.36,  from coexistence gap (CG) state, the system may transition to the CCA  (clear channel passement) state, and if the system channel is busy a coexistence gap is expected).

However, Bala does not explicitly teach receiving at a user equipment (UE) an indication of a time window associated with a transmission of a synchronization signal. However, Nemeth in the same or similar field of endeavor teaches receiving at a user equipment (UE) an indication of a time window associated with a transmission of a synchronization signal( Nemeth, see paragraph [0037], UE through an indication aware which share channel to use,  for shared channels to be used without interference, a  duty-cycle, which is a time window for transmission and reception is used to regulate the use of the channel by the multiple UEs, for example,  high duty-cycle wireless devices are powered to be active most of the time and there is no need for synchronization, whereas for low duty-cycle UEs use polling or synchronization methods for reception and transmission, which the synchronization minimizes the time for transmission and reception for the UE to finish within the low duty-cycle and this minimizes  the time window for misaddressing, and to sum it, synchronization is associated with a short time window to help minimize misaddressing of a frame, and duty-cycle is a time window). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Nemeth into Bala’s system/method because it would allow savings on radio transmission duty cycle and reduction of packet framing overhead.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce the operational power used by the wireless device by reducing the number of bytes transmitted (Nemeth; [0024]).


 
Regarding claim 13: Bala discloses an apparatus for wireless communication, comprising: means for monitoring a shared radio frequency spectrum band during the time window to receive the synchronization signal from a base station, wherein the time window comprises one or more periodic fixed locations (Bala, see paragraphs [0167] & [0163], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, for example, a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap appears periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to transmit during an ON period and allowing the first RAT to be silent during a coexistence gap or OFF period, and other secondary users, which may be a second RAT, may access the channel during the OFF period) and the synchronization signal is subject to clear channel assessment (CCA) from the base station (Bala, see paragraph [0147],  a carrier sense multiple access (CSMA) may employ clear channel assessment (CCA) techniques for channel access, and the CSMA may use a preamble detection to detect other Wi-Fi transmissions, and where  the preamble portion was missed, it may use energy measurement to assess channel availability, for example, for a 20 MHz channel bandwidth, CCA may use a threshold of -82 dBm for  Wi-Fi detection and a threshold of -62 dBm for non- Wi-Fi detection, note this is RSRP/RSRQ measurements, and see paragraph[0280], FIG.36,  from coexistence gap (CG) state, the system may transition to the CCA  (clear channel passement) state, and if the system channel is busy a coexistence gap is expected).

However, Bala does not explicitly teach means for receiving at a user equipment (UE) an indication of a time window associated with a transmission of a synchronization signal. However, Nemeth in the same or similar field of endeavor teaches means for receiving at a user equipment (UE) an indication of a time window associated with a transmission of a synchronization signal  ( Nemeth, see paragraph [0037], UE through an indication aware which share channel to use,  for shared channels to be used without interference, a  duty-cycle, which is a time window for transmission and reception is used to regulate the use of the channel by the multiple UEs, for example,  high duty-cycle wireless devices are powered to be active most of the time and there is no need for synchronization, whereas for low duty-cycle UEs use polling or synchronization methods for reception and transmission, which the synchronization minimizes the time for transmission and reception for the UE to finish within the low duty-cycle and this minimizes  the time window for misaddressing, and to sum it, synchronization is associated with a short time window to help minimize misaddressing of a frame, and duty-cycle is a time window).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Nemeth into Bala’s system/method because it would allow savings on radio transmission duty cycle and reduction of packet framing overhead.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to reduce the operational power used by the wireless device by reducing the number of bytes transmitted (Nemeth; [0024]).

Regarding claim 26: Bala discloses an apparatus for wireless communication, comprising: a processor; and memory coupled to the processor, wherein the processor is configured to: receive at a user equipment (UE) an indication of a time window associated with a transmission of a synchronization signal(Bala, see paragraph [0163], since the application deals with a shared channel in a shared spectrum, a coexistence gap pattern may be used to enable different technologies to coexist, i.e., the LTE - Wi-Fi coexistence in dynamic shared spectrum bands where  for each diverse technology, the coexistence gap, such as, duty cycle enable the shared channel or time window that appear periodically outside of the coexistence gap to be shared by different RATs, like  LTE traffic and Wi-Fi___33,  and the periodic appearance of an indication in the coexistence gap enables the different technology to synchronize to use the time window or the shared channel, the following methods may be used to change the parameters of the gap pattern, such as, the duty cycle: methods may include PHY methods, such as, synchronization signal (PSS/SSS) based, MIB based, and PDCCH based, MAC CE based methods, and RRC Methods(see paragraphs [0195-0208])); and monitor a shared radio frequency spectrum band during the time window to receive the synchronization signal from a base station, wherein the time window comprises one or more periodic fixed locations (Bala, see paragraph [0167], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, for example, a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap appears periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to transmit during an ON period and allowing the first RAT to be silent during a coexistence gap or OFF period, and other secondary users and the synchronization signal is subject to clear channel assessment (CCA) from the base station(Bala, see paragraph [0147],  a carrier sense multiple access (CSMA) may employ clear channel assessment (CCA) techniques for channel access, and the CSMA may use a preamble detection to detect other Wi-Fi transmissions, and where  the preamble portion was missed, it may use energy measurement to assess channel availability, for example, for a 20 MHz channel bandwidth, CCA may use a threshold of -82 dBm for  Wi-Fi detection and a threshold of -62 dBm for non- Wi-Fi detection, note this is RSRP/RSRQ measurements, and see paragraph[0280], FIG.36,  from coexistence gap (CG) state, the system may transition to the CCA  (clear channel passement) state, and if the system channel is busy a coexistence gap is expected).


Regarding claim 34: Bala discloses a non-transitory computer-readable medium for storing instructions executable by a processor, comprising: instructions to receive at a user equipment (UE) an indication of a time window associated with a transmission of a synchronization signal (Bala, see paragraph [0163], since the application deals with a shared channel in a shared spectrum, a coexistence gap pattern may be used to enable different technologies to coexist, i.e., the LTE - Wi-Fi coexistence in dynamic shared spectrum bands where  for each diverse technology, the coexistence gap, such as, duty cycle enable the shared channel or time window that appear periodically outside of the coexistence gap to be shared by different RATs, like  LTE traffic and Wi-Fi___33,  and the periodic appearance of an indication in the coexistence gap enables the different technology to synchronize to use the time window or the shared channel, the following methods may be used to change the parameters of the gap pattern, such as, the duty cycle: methods may include PHY methods, such as, synchronization signal (PSS/SSS) based, MIB based, and PDCCH based, MAC CE based methods, and RRC Methods(see paragraphs [0195-0208])); and instructions to monitor a shared radio frequency spectrum band during the time window to receive the synchronization signal from a base station, wherein the time window comprises one or more periodic fixed locations (Bala, see paragraph [0167], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, for example, a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap appears periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to transmit during an ON period and allowing the first RAT to be silent during a coexistence gap or OFF period, and other secondary users, which may be a second RAT, may access the channel during the OFF period)  and the synchronization signal is subject to clear channel assessment (CCA) from the base station(Bala, see paragraph [0147],  a carrier sense multiple access (CSMA) may employ clear channel assessment (CCA) techniques for channel access, and the CSMA may use a preamble detection to detect other Wi-Fi transmissions, and where  the preamble portion was missed, it may use energy measurement to assess channel availability, for example, for a 20 MHz channel bandwidth, CCA may use a threshold of -82 dBm for  Wi-Fi detection and a threshold of -62 dBm for non- Wi-Fi detection, note this is RSRP/RSRQ measurements, and see paragraph[0280], FIG.36,  from coexistence gap (CG) state, the system may transition to the CCA  (clear channel passement) state, and if the system channel is busy a coexistence gap is expected).
  
Allowable Subject Matter
Claims 3-12, 14-25, 27-33, and 35-37 are allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476